

Exhibit 10.73


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT. THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO
OMITTED.










January 13, 2009


Mr. Philip H. Trenary
President & CEO
Pinnacle Airlines Corp.


Third Amendment (this “Third Amendment”) to the Capacity Purchase Agreement
dated as of February 2, 2007


Gentlemen:


As you are aware, Colgan Air, Inc. and Pinnacle Airlines Corp. (collectively
“Contractor”) and Continental Airlines, Inc. (“Continental”), are each parties
to a Capacity Purchase Agreement dated as of February 2, 2007 (as amended by
that certain First Amendment dated November 26, 2007 and that certain Second
Amendment dated April 30, 2008, the “CPA”).  Capitalized terms not defined
herein shall be defined as provided in the CPA.


Continental and Contractor each desire to further amend the CPA, effective as of
the date hereof, as follows:


1.           By replacing Schedule 1 and Appendix 1 to Schedule 3 of the CPA in
their entirety with the Schedule 1 and Appendix 1 to Schedule 3 that are
attached to this Third Amendment.


2.           By replacing Section 3.02 of the CPA with the following:
 
“Section 3.02  Periodic Adjustment of Base and Incentive Compensation.  The
rates under this Agreement set forth in Appendices 1 and 3 to Schedule 3 hereto,
the Controllable Completion Factor Incentive Rate set forth in Appendix 2 to
Schedule 3 and the on-time arrival rate set forth in Appendix 4 to Schedule 3
hereto shall remain in effect through the first Anniversary Date (being July 15,
2009), and thereafter shall be adjusted on each Anniversary Date (with the first
adjustment occurring on the first Anniversary Date), as follows: the new rates,
applicable beginning on such Anniversary Date, shall equal the rates in effect
on the immediately preceding date multiplied by the lower of (a) the Annual CPI
Change and (b) [***]; provided that the rate for each Covered Aircraft for each
day in the Term set forth on Appendix 1 to Schedule 3 shall not be adjusted
pursuant to this Section 3.02.”


3.           By replacing Section 8.01 of the CPA with the following:


“Section 8.01 Term.  The base term of this Agreement shall commence on the date
the first Covered Aircraft is placed into service under the terms and conditions
of this Agreement and, unless earlier terminated as provided herein, shall
continue until August 31, 2020, (the “Base Term”).  The term (the “Term”) shall
include the Base Term and any Wind-Down Period.  Notwithstanding the fact that
the Base Term extends until August 31, 2020 and notwithstanding the provisions
of Section 2.01 or any other provision of this Agreement, and unless this
Agreement is earlier terminated in accordance with the provisions hereof, the
first 15 Covered Aircraft shall exit service for Continental under this
Agreement on the exit dates indicated on Schedule 1 attached hereto.”


 
 

--------------------------------------------------------------------------------

 
4.           By replacing Section 8.03(d) of the CPA with the following:


(d) “Termination at End of Term.  If the Agreement is terminated at the end of
the Base Term  (other than pursuant to Section 8.02), then each of the Covered
Aircraft for which a specific exit date is not set forth on Schedule 1 attached
hereto (e.g., for Covered Aircraft beginning with Covered Aircraft position
number 16 on such Schedule 1) shall be withdrawn from the capacity purchase
provisions of this Agreement on the first day of the month that is the tenth
(10th) anniversary of the month in which such aircraft became a Covered Aircraft
(and such dates, either as specifically set forth on Schedule 1 or as provided
in this Section 8.03(d) shall be considered the applicable exit date for such
Covered Aircraft).”
 
5.           By replacing the first two sentences of Section 4.10 of the CPA
with the following:


“Contractor and Continental agree and acknowledge that each airport takeoff or
landing slot, route authority or other similar regulatory authorization (each, a
“Slot or Route Authorization”) held by Contractor and used for Scheduled Flights
or any other flights conducted by or on behalf of Continental is held for the
benefit and on behalf of Continental.  In that regard, at the request of
Continental made at any time and from time to time, including upon termination
of this Agreement, Contractor shall use its commercially reasonable efforts to
transfer to Continental or its designee, to the extent permitted by law, any
Slot or Route Authorization held by Contractor and used for Scheduled Flights or
any other flights conducted by or on behalf of Continental, in consideration of
the payment to Contractor of the net book value, if any, of such Slot or Route
Authorization on Contractor’s books; provided, that for the purposes of this
Section 4.10, the net book value shall not exceed the actual out of pocket
consideration paid by Contractor with Continental’s written permission for such
Slot or Route Authorization (it being acknowledged though that there is no
obligation on Contractor to purchase any Slot or Route Authorization for
Scheduled Flights).”


6.           By adding the following sentence to the end of Section 2.b. of
Appendix 4 to Schedule 3, as previously amended (which sentence was
inadvertently removed as part of the First Amendment to the CPA dated as of
February 2, 2007):
    
[***]



7.           By adding the following new Section 10.19 to the CPA:


“Section 10.19 Continental’s Right of First Refusal. (a) On or before [***],
Continental will give Contractor a good faith indication of interest as to
whether Continental wishes to retain the first fifteen (15) Covered Aircraft
delivered into service hereunder beyond their scheduled exit dates hereunder
(and if Continental is interested in retaining less than all of the first 15
Covered Aircraft, then Continental shall specify how many of such Covered
Aircraft Continental is interested in retaining). If Continental so notifies
Contractor that Continental is interested in retaining any such Covered
Aircraft, then Contractor and Continental agree to use their respective good
faith efforts to negotiate for a period of 90 days after [***] for new rates and
terms to extend this Agreement as to such Covered Aircraft. (Each such Covered
Aircraft as to which Continental notifies Contractor that Continental has an
interest in retaining shall be referred to in this Section 10.19 as a “Subject
Aircraft” and each such Covered Aircraft as to which Continental does not
indicate an interest in retaining as above provided shall be referred to in this
Section 10.19 as a “Released Aircraft”). If Continental and Contractor are
unable to reach mutually agreeable terms for an extension of this Agreement as
to any Subject Aircraft within ninety (90) days, then Continental shall have the
continuing rights described in this Section 10.19 as to each Subject Aircraft
(but such rights shall not apply to any Released Aircraft and Contractor shall
be free to remarket any of the Released Aircraft to others).


 
 

--------------------------------------------------------------------------------

 
(b)           Until the date that is 210 days after the date that the first
Subject Aircraft is withdrawn from service for Continental hereunder and ceases
to be a Covered Aircraft hereunder, Contractor shall not enter into any
agreement or accept any offer to enter into any agreement that, if consummated,
would result in the sale, lease, assignment, transfer or other disposition, or
the operation on any other party’s behalf or benefit, including without
limitation, pursuant to any capacity purchase agreement, code share agreement or
other airline charter agreement or the like (but excluding any prorate agreement
having industry standard divisions of through fares and charges with no connect
incentive provisions, which, if requested by Continental, shall be verified by
an independent party familiar with industry proration methodologies reasonably
acceptable to Continental and Contractor, and having a term of at least three
(3) years), of any Subject Aircraft (or any combination of the foregoing)
(herein, any such transaction being called a “Transfer” and any such agreement
or offer being called an “Offer”), unless (x) Contractor shall have provided
written notice (an “Offer Notice”) to Continental of such Offer, setting forth
all material terms and conditions upon which the proposed Transfer is to be
made, and (y) a period of 30 Business Days shall have expired after receipt of
the Offer Notice by Continental (or, if longer, until [***]) (the “Option
Period”), or Continental shall have earlier specifically declined the Offer in a
writing delivered to Contractor. Transmittal of the Offer Notice to Continental
shall constitute an offer by Contractor to consummate the Transfer with
Continental on the terms and conditions set forth in the Offer Notice; provided
that, if the Offer Notice contains non-financial terms and conditions that are
not capable of being matched by Continental on commercially reasonably terms,
then Continental and Contractor shall use commercially reasonable efforts to
determine the economic value of such terms and conditions (and the Option Period
will be deemed not to have commenced until the parties have so determined such
economic value), and Continental shall be entitled to accept the Offer Notice
without matching such terms and conditions, but rather by matching the economic
value of such terms and conditions.
 
(c)           Continental shall have the exclusive option during the Option
Period to accept Contractor’s offer to consummate the Transfer with Continental
on the terms and conditions set forth in the Offer Notice (subject to Section
10.19(b) hereof), which option shall be exercisable during the Option Period by
written notice from Continental to Contractor.  During the Option Period,
Contractor shall fully cooperate with Continental in the determination of any
material data relevant to the Transfer.


(d)           If Continental shall accept the Offer in writing delivered to
Contractor during the Option Period, then Continental and Contractor shall
consummate the Transfer relating to the applicable Subject Aircraft on the terms
and conditions of the Offer (subject to Section 10.19(b) hereof), within 30
Business Days after receipt of such written notice.
 
(e)           If Continental does not accept the Offer in writing delivered to
Contractor during the Option Period, then Contractor shall be entitled to
consummate the Transfer within 90 Business Days after the end of the Option
Period on terms and conditions no more favorable to the transferee than those
set forth in the Offer Notice.  If the Transfer is not completed within such
time period, then Contractor must again comply with all of the provisions of
this Section 10.19 prior to making any Transfer relating to the applicable
Subject Aircraft.
 
(f)           Any purported Transfer of an interest in a Subject Aircraft in
violation of this Section 10.19 shall be void and ineffectual ab initio.


(g)           Contractor and Continental further agree the process described in
the above provisions of this Section 10.19 shall also apply and be undertaken by
Contractor and Continental eighteen (18) months prior to the scheduled exit date
of the 16th Covered Aircraft delivered hereunder, with respect to the 16th
Covered Aircraft delivered hereunder and through the 30th Covered Aircraft
delivered hereunder, and if the option for additional option aircraft described
in Schedule 1 attached hereto is exercised, the process described in the above
provisions of this Section 10.19 shall also apply and be undertaken by
Contractor and Continental  eighteen (18) months prior to the scheduled exit
date of the first such option aircraft delivered hereunder, with respect to such
option aircraft delivered hereunder.”


Except as specifically amended or modified hereby, the CPA shall remain in
effect as written.  This Third Amendment may be signed in counterparts.


Pinnacle Airlines Corp. agrees and hereby confirms that the Guarantee executed
by it in connection with the execution of the original CPA in February of 2007
shall apply with equal force and effect to all of Contractor’s obligations under
the CPA as amended from time to time, including as amended by this Third
Amendment.


If Contractor is in agreement with the above, please indicate its agreement by
having an authorized representative sign below in the space provided and return
a signed copy of this Third Amendment to the undersigned at the address above.
 
 

--------------------------------------------------------------------------------

 


Very truly yours,


CONTINENTAL AIRLINES, INC.


By:           _____________________________
Jeffery A. Smisek, President and COO




Agreed:                      COLGAN AIR, INC


By:           _________________________________
Philip H. Trenary, Vice President




Agreed:                      PINNACLE AIRLINES CORP.


By:           _________________________________
Philip H. Trenary, President & CEO

 
 

--------------------------------------------------------------------------------

 
 

 
SCHEDULE 1

Aircraft Delivery Schedule

 

 
Number****
Aircraft Type**
Delivery Date*
Exit Dates
  1
Bombardier Q400
[***]
[***]
  2
Bombardier Q400
[***]
[***]
  3
Bombardier Q400
[***]
[***]
  4
Bombardier Q400
[***]
[***]
  5
Bombardier Q400
[***]
[***]
  6
Bombardier Q400
[***]
[***]
  7
Bombardier Q400
[***]
[***]
  8
Bombardier Q400
[***]
[***]
  9
Bombardier Q400
[***]
[***]
  10
Bombardier Q400
[***]
[***]
  11
Bombardier Q400
[***]
[***]
  12
Bombardier Q400
[***]
[***]
  13
Bombardier Q400
[***]
[***]
  14
Bombardier Q400
[***]
[***]
  15
Bombardier Q400
[***]
[***]
       
Number****
Aircraft Type**
Scheduled Delivery Dates
(also scheduled in-service dates)
Exit Dates***
  1
Bombardier Q400
[***]
    2
Bombardier Q400
[***]
    3
Bombardier Q400
[***]
    4
Bombardier Q400
[***]
    5
Bombardier Q400
[***]
    6
Bombardier Q400
[***]
    7
Bombardier Q400
[***]
    8
Bombardier Q400
[***]
    9
Bombardier Q400
[***]
    10
Bombardier Q400
[***]
    11
Bombardier Q400
[***]
    12
Bombardier Q400
[***]
    13
Bombardier Q400
[***]
    14
Bombardier Q400
[***]
    15
Bombardier Q400
[***]
                 

*            [***]
**          [***]
***        [***]
****     [***]

 
 
 

--------------------------------------------------------------------------------

 



 
Appendix 1 to Schedule 3
 


Base Compensation Rates

 
[***]
 
 

--------------------------------------------------------------------------------

 